 



Exhibit 10.1
Execution Version
YAHOO! INC.
701 First Avenue
Sunnyvale, California 94089
May 30, 2007
Mr. Farzad Nazem
c/o Yahoo! Inc.
701 First Avenue
Sunnyvale, California 94089
     Re. Separation Agreement
Dear Farzad:
     This letter agreement (this “Agreement”) will confirm our understanding
with regard to your termination of employment with Yahoo! Inc. (the “Company”).
     1. Separation. Your last day of work with the Company and your employment
termination date will be June 8, 2007 (the “Separation Date”). Notwithstanding
the foregoing, you hereby acknowledge and agree that (a) effective as of the
date of this Agreement, you shall cease to serve in any policy making function
or be in charge of any principal business unit, division or function at the
Company, and (b) between the date hereof and the Separation Date, the Company
may allocate some or all of your job responsibilities to others and may appoint
other persons also as Head of the Technology Group and Chief Technology Officer,
although you will continue to serve as an employee advisor in the event that
such responsibilities may be reassigned. In addition, at the Company’s request,
you shall provide transition services between the date hereof and the Separation
Date. You hereby resign from employment with the Company, and from any and all
offices or positions you may continue to hold with the Company (including, but
not limited to, the positions of Head of the Technology Group and Chief
Technology Officer, (and as an officer and director of the Company and any
subsidiary, as well as a fiduciary of any benefit plan of the Company) as of the
Separation Date. You shall execute such additional documents as requested by the
Company to evidence the foregoing. From the date hereof until the Separation
Date, the Company will continue to pay your regular base salary, and you shall
continue to be eligible for all benefits and perquisites that you currently
enjoy, provided that you shall not be eligible for any new equity grants or
other new incentive or bonus opportunities.
     2. Base Salary for 2007. Subject to the provisions of Sections 15 and 16
hereof, you shall be entitled to receive a lump-sum payment as of the Separation
Date equal to your base salary as in effect as of the Separation Date in respect
of the period from the Separation Date through December 31, 2007. Such payment
shall be in lieu of any payment to which you would be entitled pursuant to any
other severance plans, programs, arrangements, or policies of the Company, and
shall be considered a part of, and not in addition to, any amount that may be

 



--------------------------------------------------------------------------------



 



payable to you under the Worker Adjustment Retraining Notification Act of 1988
or any similar state statute or regulation.
     3. Continued Medical and Dental Coverage. Your group health insurance will
cease on your Separation Date. At that time, you will be eligible to continue
your group health insurance benefits under the federal COBRA law or, if
applicable, state insurance laws. Subject to the provisions of Sections 15 and
16 hereof, for a period of one (1) year following the Separation Date (the
“Benefits Continuation Period”), the Company shall pay the premiums for the
continued medical and dental benefits (provided that you timely elect COBRA),
provided that in the event that you become covered under substitute benefit
plans of another employer prior to the expiration of the Benefits Continuation
Period, the Company’s obligations under this Section 3 shall immediately cease.
The continuation of benefits provided for in this Section 3 is subject to the
terms and conditions of the applicable benefit plans as they exist or may change
for similarly situated executives from time to time and in accordance with
applicable law. The Benefits Continuation Period shall be counted against your
applicable COBRA coverage period.
     4. Treatment of Outstanding Equity Awards.
          (a) Stock Options.

  (i)   General. During your employment with the Company, all of your
outstanding stock options (the “Stock Options”) shall continue to vest and shall
remain exercisable in accordance with the terms of the applicable award
agreement and the Company’s 1995 Stock Plan (as amended). Subject to the
provisions of Sections 15 and 16 hereof, on the Separation Date, the Company
shall accelerate the vesting of the Stock Options set forth on Exhibit A (the
“Accelerated Options”).     (ii)   Extended Exercise Period of Certain Stock
Options. The post-termination exercise period for the vested Stock Options set
forth on Exhibit B hereto (hereinafter referred to as the “Exhibit B Options,”)
shall be extended for a period of three (3) years following the Separation Date
or until the expiration of the applicable Stock Option term, if earlier (the
“Extended Exercise Period”).     (iii)   Limitation on Extended Exercise Period.
Notwithstanding the foregoing and the fact that the Exhibit B Options shall be
vested as provided above, your right to exercise the Exhibit B Options shall
become effective at the rate of thirty percent (30%), thirty percent (30%),
twenty percent (20%) and twenty percent (20%) of the shares subject to each
Exhibit B Option on each of the Separation Date and the twelve (12)-month,
twenty-four (24)-month and thirty (30)-month anniversaries of the Separation
Date, respectively, and shall not be exercised prior to such permitted dates
(except as permitted by the Administrator pursuant to Section 16(b) of the
Company’s 1995 Stock Plan (as amended)); provided, however, that (A) your right
to exercise the Exhibit B Options shall be permitted during the thirty (30) day
period immediately preceding the effective date of a transaction described in
Section 16(b) of the Company’s 1995 Stock Plan (as amended) (but without regard
to any of the conditions under said Section 16(b)), and (B) your right to
exercise the Exhibit B Options shall immediately cease and shall immediately
terminate in accordance with the provisions of Section 4(c) hereof, upon your
breach of Section 9 hereof, or upon a material breach of any other term or
condition of this Agreement.

2



--------------------------------------------------------------------------------



 



  (b)   Restricted Stock and Stock Unit Awards. During your employment with the
Company, all of your outstanding restricted stock awards and restricted stock
unit awards (collectively, the “Stock Awards”) shall continue to vest and be
paid in accordance with the terms of the applicable award agreement and the
Company’s 1995 Stock Plan (as amended). On May 30, 2007, the date of execution
of this Agreement, the Company shall accelerate the vesting of all of your
unvested Stock Awards so that, as of such date, you will become fully vested in
all of the Stock Awards, and such awards shall be paid in accordance with the
terms of the applicable award agreement; provided, however, that in the event
that you revoke the waiver and release specified in Sections 12 and 14 hereof in
accordance with the provisions of Section 15 hereof, you shall be required to
refund to the Company in cash an amount equal to the “Fair Market Value” (as
defined in the Company’s 1995 Stock Plan (as amended)) on May 30, 2007 of the
Stock Awards vested pursuant to this Section 4(b) promptly following such
revocation.     (c)   Employment Forfeiture. If, either prior to the Separation
Date or during the three (3) years following the Separation Date, you in any way
directly or indirectly own, manage, operate, control, accept employment or a
consulting position with or otherwise advise or assist or be actively connected
with, or have any financial interest in, directly or indirectly, either Google
Inc. or Microsoft Corporation (provided, however, that ownership of not more
than one percent (1%) of the equity securities of any of the foregoing entities
shall in no way be prohibited by this Section 4(c)), your right to exercise your
Stock Options shall immediately cease and any and all Stock Options granted to
you that then remain outstanding shall immediately terminate and be of no
further force or effect and, if

3



--------------------------------------------------------------------------------



 



      such failure to comply is prior to May 30, 2007, your rights with respect
to the Stock Awards as provided under Section 4(b) hereof to the extent not then
vested shall terminate and be of no further force or effect. Notwithstanding the
foregoing, the provisions of this Section 4(c) shall not be violated if (1) you
are employed by Google Inc. or Microsoft Corporation (A) as a result of Google
Inc. or Microsoft Corporation acquiring any company that you have founded or by
which you are employed in a bona fide acquisition transaction, the primary
purpose of which is to acquire the company’s business and technology and not
your services and (B) you are employed, or you are consulting as an independent
contractor, solely in an area that does not compete with the business of the
Company as it existed as of the Separation Date or with any business that you
are aware or should be aware that the Company was planning to enter as of the
Separation Date, or (2) the Company provides you with written consent to engage
in the prohibited conduct.

     5. Accrued Obligations. On the Separation Date, you will be paid for
accrued, unused vacation days, if any, based on your base salary in effect as of
your Separation Date, plus any accrued but unpaid base salary and any
unreimbursed business expenses entitled to reimbursement in accordance with
Company policies. You are entitled to these payments regardless of whether or
not you sign this Agreement or the Supplemental Release described in Section 16
hereof.
     6. Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or other benefits after the Separation Date, with the
exception of any benefit (other than a severance type benefit), the right to
which has accrued and vested, under the express terms of a written employee
benefit plan of the Company.
     7. Indemnification. Your rights to indemnification under the By-Laws of the
Company, as well as under other organizational documents, contractually or at
law, shall continue with regard to actions or inactions by you while an officer
of the Company. In addition, the Company shall continue to cover you under the
Company’s directors’ and officers’ liability insurance policies on the same
basis as other officers and directors while liability exists with regard to such
actions or inactions.
     8. Return of Company Property. By the Separation Date, you agree to return
to the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, notebooks, correspondence, memoranda,
agreements, drawings, records, business plans, forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, pagers, telephones, credit cards, entry cards,
identification badges and keys), and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). You also agree to erase any such
proprietary or confidential information of the Company contained in any
electronic document or e-mail system in your possession, custody or control.
Notwithstanding the foregoing, you may retain the Company-owned electronic

4



--------------------------------------------------------------------------------



 



computer and communications equipment at your home (and the Company waives and
surrenders any ownership interest therein), provided that you deliver any hard
drive or any such equipment to the Company so that it may be erased with regard
to Company proprietary and confidential information.
     9. Proprietary Information Obligations. You acknowledge and agree to comply
with your continuing obligations under your Employment Letter with the Company
dated March 10, 1996 including the Proprietary Information and Assignment of
Inventions Agreement attached thereto and dated March 14, 1996; provided,
however, that Section 10 of the Proprietary Information and Assignment of
Inventions Agreement shall be amended and restated in its entirety to read as
follows:
“Without limiting any other provision of this Agreement, I agree that while
employed by the Company and thereafter through September 30, 2008, I will not,
directly or indirectly, (i) induce any employee or full-time contractor of the
Company to leave the employ or other service of the Company, (ii) solicit for
hiring or engagement any employee or full-time contractor of the Company or
assist any other person or entity in soliciting for hire or engagement any
employee or full-time contractor of the Company (including any person who in the
prior three (3) months had been an employee or full-time contractor of the
Company), or (iii) solicit the business of any business partner of the Company
(other than on behalf of the Company) in a manner competitive with the Company
or interfere with any business partner’s relationship with the Company;
provided, however, that (A) the provisions with regard to inducing or soliciting
in clauses (i) and (ii) above shall not be violated by general advertising not
targeted at employees or full-time contractors of the Company, (B) I may serve
as a reference upon request for any current or past Company employee or
full-time consultant provided that I do not have a business relationship and am
not in discussions to establish such a relationship (either as an employee,
consultant, advisor, board member, or otherwise) with the hiring entity or such
person at the time such reference is provided, and (C) this provision shall not
be violated by action taken by any person or entity that I am associated with if
I am not personally involved in any manner in the solicitation, inducement or
interference and have not identified such person or entity for soliciting or
doing business with.”
     10. Nondisparagement. You agree that, for five (5) years after the
Separation Date, you will not make negative comments or otherwise disparage the
Company or its officers, directors, employees, shareholders or agents, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation. The Company agrees that (a) the individuals holding the
titles of Chief Executive Officer of the Company, Chief Yahoo! of the Company
and Chief Financial Officer and Head of Advertiser and Publisher Group of the
Company as of the date hereof, (b) the individual succeeding you in your
position at the Company and (c) the members of the Board of Directors of the
Company as of the date hereof will not, directly or indirectly, while employed
by the Company or serving as a director of the Company, as the case may be, make
negative comments about you or otherwise disparage you in

5



--------------------------------------------------------------------------------



 



any manner that is likely to be harmful to your business reputation or personal
reputation. The foregoing shall not be violated by truthful statements in
response to legal process or required governmental testimony or filings, and the
foregoing limitation on the Company’s executives and directors shall not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties to the Company.
     11. Cooperation. You agree to reasonably cooperate with and make yourself
available on a continuing basis to the Company and its representatives and legal
advisors in connection with any matters in which you are or were involved during
your employment with the Company or any existing or future claims,
investigations, administrative proceedings, lawsuits and other legal and
business matters as reasonably requested by the Company. You also agree to
promptly send the Company copies of all correspondence (for example, but not
limited to, subpoenas) received by you in connection with any legal proceedings
involving or relating to the Company, unless you are expressly prohibited by law
from so doing. You agree not to cooperate voluntarily in any third party claims
against the Company. You understand that nothing in this Agreement prevents you
from cooperating with any government investigation.
     12. Release of Claims.

  (a)   In consideration for, and as a condition to receiving the benefits
described in Sections 2 through 4 hereof to which you are not otherwise
entitled, and in consideration for your continued employment with the Company
through the Separation Date, you hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Party”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date you sign this Agreement. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to your employment with the Company or the termination of that
employment; (2) all claims related to your compensation or benefits from the
Company, including wages, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Worker Adjustment and Retraining and
Notification Act (as amended), the Employee Retirement Income Security Act of
1974 (as amended), the Family and Medical Leave Act of 1993, and the California
Fair Employment and Housing Act (as amended). To the maximum extent

6



--------------------------------------------------------------------------------



 



      permitted by law, you also promise never directly or indirectly to bring
or participate in an action against any Released Party under California Business
& Professions Code Section 17200 or under any other unfair competition law of
any jurisdiction with respect to your employment with the Company or the
termination thereof. If, notwithstanding the above, you are awarded any money or
other relief under such a claim, you hereby assign the money or other relief to
the Company. Your waiver, release and promises specified in this Section 12(a)
do not apply to: (i) any rights or claims that may arise after the date you sign
this Agreement; (ii) any rights you may have under Sections 6 and 7 hereof;
(iii) any obligation the Company has undertaken in this Agreement; or (iv) any
obligation the Company may otherwise have to indemnify you for your acts within
the course and scope of your employment with the Company pursuant to the
articles and bylaws of the Company, any fully executed written agreement with
the Company, or applicable law.     (b)   Excluded from this release are any
claims which cannot be waived by law in a private agreement between employer and
employee, including but not limited to, the right to enforce this Agreement and
recover for any breach of it, rights under California Labor Code Section 2802,
and the right to file a charge with or participate in an investigation conducted
by the Equal Employment Opportunity Commission (“EEOC”) or state or local fair
employment practices agency. You waive, however, any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
your behalf.

     13. Representations. You acknowledge and represent that you have not
suffered any age or other discrimination, harassment, retaliation, or wrongful
treatment by any Released Party. You also acknowledge and represent that you did
not and do not have any rights under nor have you been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993 or any similar law of any
jurisdiction.
     14. Release of Unknown Claims. You acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to your release of
any unknown or unsuspected claims.
     15. Time to Consider; Effectiveness. By signing this Agreement, you hereby
acknowledge that: (a) your waiver and release specified in Sections 12 and 14
hereof do not apply to any rights or claims that may arise after the date you
sign this Agreement or with respect to your rights hereunder; (b) you have the
right to consult with an attorney prior to signing this Agreement; (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to sign
it earlier); (d) you have seven (7) days after you sign this Agreement to revoke
it;

7



--------------------------------------------------------------------------------



 



and (e) this Agreement, with the exception of Section 4(b) hereof, will not be
effective until the date on which the revocation period has expired, which will
be the eighth day after you sign this Agreement, assuming you have returned it
to the Company’s Executive Vice President of Human Resources by such date. To
revoke your signature, you must notify the Company in writing within seven days
of the date you signed this Agreement. Such notice must be delivered by 5:00
p.m. of the seventh day and addressed to the Executive Vice President of Human
Resources of the Company. In the event that you do not sign this Agreement or if
you revoke your signature, you will not be entitled to the payments and benefits
described in Sections 2 through 4 hereof.
     16. Supplemental Release. As a condition to receiving the amounts and
benefits in Sections 2 through 4 hereof, you shall sign and deliver to the
Company a supplemental release of claims (the “Supplemental Release”) in the
form attached hereto as Exhibit C, within twenty-one (21) days after the
Separation Date and not revoke the same within the time period provided therein.
If you do not sign the Supplemental Release or if you revoke it, you shall not
be entitled to receive any of the amounts or benefits under Sections 2 through 4
hereof, but this Agreement (including the release contained herein) shall
otherwise remain in full force and effect.
     17. Tax Matters.

  (a)   Withholding. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.     (b)   Code
Section 409A Compliance.

  (i)   The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If you notify the Company (with
specificity as to the reason therefor) that you believe that any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause you to incur any additional tax or interest under Code
Section 409A and the Company concurs with such belief or the Company (without
any obligation whatsoever to do so) independently makes such determination, the
Company shall, after consulting with you, reform such provision to try to comply
with Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to you
and the Company of the applicable provision without violating the provisions of
Code Section 409A.

8



--------------------------------------------------------------------------------



 



  (ii)   In no event whatsoever (as a result of Section 17(b)(i) hereof or
otherwise) shall the Company be liable for any additional tax, interest or
penalties that may be imposed on you by Code Section 409A or any damages for
failing to comply with Code Section 409A or Section 17(b)(i) hereof.

     18. Public Statements; Press Releases. Prior to the Separation Date and
thereafter, to the extent feasible, the Company shall provide you with a
reasonable opportunity prior to release to review and comment on any formal
public statements or press releases made by the Company relating to your
termination of employment with the Company and shall consider such comments in
good faith, but the ultimate determination of the contents of any such statement
or release shall be made by the Company.
     19. Miscellaneous. This Agreement, including its Exhibit, the documents
referred to in Section 9 hereof (as modified herein), your arbitration agreement
with the Company and your equity grants (as modified herein) constitute the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns, provided,
however, that you may not assign your rights or obligations hereunder. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified by the court so as to
be rendered enforceable. In the event of a breach or threatened breach of any
provision of this Agreement, you agree that the Company shall be entitled to
injunctive or other equitable relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, and you acknowledge that damages
would be inadequate and insufficient. The existence of this right to injunctive
and other equitable relief shall not limit any other rights or remedies that the
Company may have at law or in equity including, without limitation, the right to
monetary, compensatory and punitive damages. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California; provided, however, that all matters related to the
treatment of your outstanding equity awards, including under Section 4 hereof,
shall be construed and enforced in accordance with the laws of the State of
Delaware, without regard to the choice of law principles thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



If this Agreement is acceptable to you, please sign below and return the
original to the Company’s Executive Vice President of Human Resources at 701
First Avenue, Sunnyvale, California 94089 by 5:00 p.m. on June 20, 2007.
I wish you good luck in your future endeavors.
Sincerely,
Yahoo! Inc.

         
By:
  /s/ Terry Semel     
 
 
 
   
 
        Name: Terry Semel    
 
        Title: Chief Executive Officer    

Exhibit A – Schedule of Options to be Vested on Termination
Exhibit B – Schedule of Extended Stock Options
Exhibit C – Supplemental Release
Agreed and voluntarily executed:

           
 
/s/ Farzad Nazem
   
 
Farzad Nazem
   

Dated: May 30, 2007

10



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF OPTIONS TO BE VESTED ON TERMINATION

                                  Grant   Grant                   No. of
Unvested Shares Number   Date   Plan/Type   Price   Outstanding at 6/8/07
A9578367
    12/10/03     1995/NQ   $ 20.58       46,875  
A9590885
    2/1/05     1995/NQ   $ 34.75       550,000  
A9602541
    5/31/06     1995/NQ   $ 31.59       300,000  

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
SCHEDULE OF EXTENDED STOCK OPTIONS

                                  Grant   Grant                   No. of Shares
Outstanding at Number   Date   Plan/Type   Price   6/8/07
A9530010
    8/19/99     1995/NQ   $ 34.80       80,000  
A9564085
    10/13/00     1995/NQ   $ 30.00       296,668  
A9578367
    12/10/03     1995/NQ   $ 20.58       250,000  
A9590885
    2/1/05     1995/NQ   $ 34.75       550,000  
A9602541
    5/31/06     1995/NQ   $ 31.59       900,000  

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
SUPPLEMENTAL RELEASE
     Pursuant to the letter agreement dated May 30, 2007 by and between Yahoo!
Inc. (the “Company”) and me (the “Separation Agreement”), I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Party”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Supplemental Release.
This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including wages, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Worker Adjustment and Retraining
Notification Act (as amended), the Employee Retirement Income Security Act of
1974 (as amended), the Family and Medical Leave Act of 1993, and the California
Fair Employment and Housing Act (as amended). To the maximum extent permitted by
law, I also promise never directly or indirectly to bring or participate in an
action against any Released Party under California Business & Professions Code
Section 17200 or under any other unfair competition law of any jurisdiction with
respect to your employment with the Company or the termination thereof. If,
notwithstanding the above, I am awarded any money or other relief under such a
claim, I hereby assign the money or other relief to the Company. The foregoing
general release does not apply to: (i) any rights or claims that may arise after
the date I sign this general release; (ii) any rights I may have under
Sections 6 and 7 of the Separation Agreement; (iii) any obligation the Company
has undertaken in the Separation Agreement; or (iv) any obligation the Company
may otherwise have to indemnify me for my acts within the course and scope of my
employment with the Company, pursuant to the articles and bylaws of the Company,
any fully executed written agreement with the Company, or applicable law.
     Excluded from this general release are any claims which cannot be waived by
law in a private agreement between employer and employee, including but not
limited to, the right to enforce the Separation Agreement and recover for any
breach of it, rights under California Labor Code Section 2802, and the right to
file a charge with or participate in an investigation conducted by the Equal
Employment Opportunity Commission (“EEOC”) or state or local fair employment
practices agency. I waive, however, any right to any monetary recovery or other
relief should the EEOC or any other agency pursue a claim on my behalf.

C-1



--------------------------------------------------------------------------------



 



     I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I did not and do not have any
rights under nor have I been denied any rights including, but not limited to,
rights to a leave or reinstatement from a leave under the Family and Medical
Leave Act of 1993 or any similar law of any jurisdiction.
     I agree that I am voluntarily executing this Release. I acknowledge that I
am knowingly and voluntarily waiving and releasing any rights I may have under
the ADEA and that the consideration given for the waiver and release is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release specified in this paragraph does not apply to
any rights or claims that may arise after the date I sign this Supplemental
Release or my rights with respect to the Separation Agreement; (b) I have the
right to consult with an attorney prior to signing this Supplemental Release;
(c) I have twenty-one (21) days to consider this Supplemental Release (although
I may choose to sign it earlier); (d) I have seven (7) days after I sign this
Supplemental Release to revoke it; and (e) this Supplemental Release will not be
effective until the date on which the revocation period has expired, which will
be the eighth day after I sign this Supplemental Release, assuming I have
returned it to the Company’s Executive Vice President of Human Resources by such
date (the “Effective Date”).
     I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. In giving this release, which includes claims which may be
unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code, which states: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
unknown or unsuspected claims I may have against the Company.
If this Agreement is acceptable to you, please sign below on or after the
Separation Date and return the original to the Company’s Executive Vice
President of Human Resources at 701 First Avenue, Sunnyvale, California 94089 by
5:00 p.m. on June 29, 2007.

                 
By:
      Date:       , 2007
 
 
 
Farzad Nazem      
 
   

C-2